20-12876-mew             Doc 41       Filed 03/17/21 Entered 03/17/21 10:07:18                        Main Document
                                                   Pg 1 of 2


LaMonica Herbst & Maniscalco, LLP                                 Presentment Date: Wednesday, March 31, 2021 at 10:00 a.m.
3305 Jerusalem Avenue                                             Objections Due: Wednesday, March 24, 2021 by 5:00 p.m.
Telephone: 516.826.6500
Jacqulyn S. Loftin, Esq.
Counsel to Salvatore LaMonica, Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x

In re:                                                                               Chapter 7
           SITEHANDS, INC.                                                           Case No.: 20-12876 (MEW)

                            Debtor.
--------------------------------------------------------------x

    NOTICE OF PRESENTMENT OF THE ORDER, PURSUANT TO 11 U.S.C. §§ 105(a)
      AND 721, AUTHORIZING THE CHAPTER 7 TRUSTEE TO OPERATE THE
     DEBTOR’S BUSINESS AND PAY CERTAIN OPERATING EXPENSES OF THE
                      ESTATE AND RELATED RELIEF

           PLEASE TAKE NOTICE that, on Wednesday, March 31, 2021 at 10:00 a.m.,

Salvatore LaMonica, solely in his capacity as the Chapter 7 Trustee (the “Trustee”) of the

Sitehands, Inc. estate (the “Debtor”), by his counsel, LaMonica Herbst & Maniscalco, LLP, will

present the motion (the “Motion”) 1 seeking the entry of an Order, pursuant to Bankruptcy Code

§§ 105(a) and 721, authorizing the Trustee to operate the Debtor’s business and pay certain

expenses on an interim basis from funds in the Debtor Estate to wind down the Debtor’s operations,

and more specifically, to collect the substantial accounts receivable from April 2, 2021 through

July 1, 2021 (without prejudice to seek further extensions of such authority) to the Honorable

Michael E. Wiles, United States Bankruptcy Judge, United States Bankruptcy Court, Southern

District of New York, Courtroom 617, One Bowling Green, New York, New York 10004 (the

“Court”).




1   Capitalized terms not otherwise defined herein shall have the definition ascribed to them in the Motion.
20-12876-mew       Doc 41     Filed 03/17/21 Entered 03/17/21 10:07:18             Main Document
                                           Pg 2 of 2



       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief sought in the

Motion must be in writing, conform with the Bankruptcy Code and Federal Rules of Bankruptcy

Procedure, state with particularity the grounds therefor and be filed with the Court, with a courtesy

copy to the Chambers of the Honorable Michael E. Wiles, United States Bankruptcy Judge, and

served upon, so as to be received by, LaMonica Herbst & Maniscalco, LLP, the attorneys for the

Trustee, Attn: Jacqulyn S. Loftin, Esq., no later than Wednesday, March 24, 2021 by 5:00 p.m.

(the “Objection Deadline”) as follows: (i) through the Court’s electronic filing system, which may

be accessed through the internet at the Court’s website at www.nysb.uscourts.gov, in portable

document format (PDF) using Adobe Exchange Software for conversion; or (ii) if a party is

unavailable to file electronically, such party shall submit the objection in PDF format on a compact

disc in an envelope with the case name, case number, type and title of document, document number

to which the objection refers and the file name on the outside of the envelope.

       PLEASE TAKE FURTHER NOTICE that, if no objections to the Motion are filed by

the Objection Deadline, the Court may enter the Order, substantially in the form annexed to the

Motion.

       PLEASE TAKE FURTHER NOTICE that if an objection is filed by the Objection

Deadline, a hearing will be scheduled by the Court.


Dated: March 17, 2021
       Wantagh, New York              LaMONICA HERBST & MANISCALCO, LLP
                                      Counsel to Salvatore LaMonica, the Trustee

                               By:    s/ Jacqulyn S. Loftin
                                      Jacqulyn S. Loftin, Esq.
                                      3305 Jerusalem Avenue
                                      Wantagh, New York 11793
                                      Telephone: 516.826.6500
